SEC Registration Nos. Nos. 811-09877 and 333-34122 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 17 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No. 19XX Calvert Social Index Series, Inc. (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): þ immediately upon filing pursuant to paragraph (b) o on (date)pursuant to paragraph (b) o 60days after filing pursuant to paragraph (a)(1) o on (date)pursuant to paragraph (a)(1) o 75days after filing pursuant to paragraph (a)(2) o on (date)pursuant to paragraph (a)(2) of Rule485. EXPLANATORY NOTE This post-effective amendment consists of the following: N-1A Facing Page Part C of the Registration Statement (including signature page) Exhibits (as indicated below) This Post-Effective Amendment is being filed solely for the purpose of filing certain executed copies of exhibits to the Registration Statement. Parts A and B are incorporated by reference to Post-Effective Amendment No. 37 to this Registration Statement, as filed on January 31, 2011. PART C. OTHER INFORMATION ITEM 28. Exhibits (a) Articles of Incorporation incorporated by reference to Registrant's Pre-Effective Amendment No. 3, June 29, 2000, Accession Number 0001105446-00-000014. (b) By-Laws incorporated by reference to Registrant's Pre-Effective Amendment No. 3, June 29, 2000, Accession Number 0001105446-00-000014. (c) Instruments Defining Rights of Security Holders (not applicable). (d)(1) Investment Advisory Agreement for CAMCO incorporated by reference to Registrant's Post-Effective Amendment No. 8, January 30, 2006, Accession Number 0001105446-06-000002. Revised and Restated Schedule A to Investment Advisory Agreement, filed herewith. Addendum to Investment Advisory Agreement, filed herewith. (d)(2) Investment Sub-Advisory Agreement with World Asset Management incorporated by reference to Registrant's Post-Effective Amendment No. 8, January 30, 2006, Accession Number 0001105446-06-000002. (e) Underwriting (Distribution) Agreement with Schedules I, II and III, filed herewith. (f) Directors' Deferred Compensation Agreement incorporated by reference to Registrant's Pre-Effective Amendment No. 3, June 29, 2000, Accession Number 0001105446-00-000014. (g) Custodial Contract incorporated by reference to Registrant's Pre-Effective Amendment No. 1, January 31, 2001, Accession Number 0001105446-01-000002 (h)(1) Amended Master Transfer Agency and Service Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 10, January 31, 2008, Accession Number 0001105446-08-000001. (h)(2) Servicing Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 8, January 30, 2006, Accession Number 0001105446-06-000002. Amended Schedule A to Servicing Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 9, January 31, 2007, Accession Number 0001105446-07-000001. (h)(3) Administrative Services Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 8, January 30, 2006, Accession Number 0001105446-06-000002. Revised and Restated Schedule A to Administrative Services Agreement, filed herewith. (h)(4) Licensing Agreement incorporated by reference to Registrant's Pre-Effective Amendment No. 3, June 29, 2000, Accession Number 0001105446-00-000014. (i) Legal Opinion (not applicable). (j) Other Opinions (not applicable). (k) Omitted Financial Statements (not applicable). (l) Letter Regarding Initial Capital incorporated by reference to Registrant's Pre-Effective Amendment No. 3, June 29, 2000, Accession Number 0001105446-00-000014. (m) Plan of Distribution for Class A incorporated by reference to Registrant's Post-Effective Amendment No. 8, January 30, 2006, Accession Number 0001105446-06-000002. (n) Amended and Restated Rule 18f-3 Multiple Class Plan, filed herewith. (o) Power Of Attorney Forms, incorporated by reference to Registrant's Post-Effective Amendment No. 14, January 31, 2011, Accession Number 0001105446-11-000001. (p)(1) Amended Code Of Ethics For CAMCO incorporated by reference to Registrant's Post-Effective Amendment No. 10, January 31, 2008, Accession Number 0001105446-08-000001. (p)(2) Code Of Ethics For World Asset Management, incorporated by reference to Registrant's Post-Effective Amendment No. 14, January 31, 2011, Accession Number 0001105446-11-000001. Item 29.Persons Controlled by or Under Common Control With Registrant Not applicable. Item 30.
